Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 limits the R1 group of -NH-R1-SH; however, Claim 4 does not require wherein Z is -NH-R1-SH.  It is unclear if the limitations of the claims are required or optional.  For the purpose of examination, the claim will be treated as depending from Claim 7.

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The closest prior art is Paez (Paez, Dendritic polyglycerolamine as a functional antifouling coating of gold surfaces, J. Mater. Chem., 2012, 22, 19488-19497) and Naraghi (US 2006/0062753).  Paez teaches an amine and sulfide functionalized polyglycerol contacted with a surface to provide an antifouling coating (abstract).  Paez teaches antifouling surfaces desirable in various industries including biotechnology, biomedicine, bioelectronics, health care, energy, food, and marine industries (Introduction).  Naraghi (US 2006/0062753) teaches nitrogen group bearing polymers useful as corrosion inhibitors and biocides in pipelines (abstract, [0004]).  The prior art does not teach or suggest an inhibitor having the claimed formula.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TABATHA L PENNY/Primary Examiner, Art Unit 1712